                                                     Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 1 of 11 Page ID
                                                                                     #:24924


                                                 1     McDERMOTT WILL & EMERY LLP
                                                       Jason D. Strabo (SBN #246426)
                                                 2     jstrabo@mwe.com
                                                       2049 Century Park East, 38th Floor
                                                 3     Los Angeles, CA 90067-3218
                                                       Telephone: +1 310 788 4125
                                                 4     Facsimile: +1 310 277 4730
                                                 5     Kerry Alan Scanlon (admitted pro hac vice)
                                                       kscanlon@mwe.com
                                                 6     Jeremy M. White (admitted pro hac vice)
                                                       jmwhite@mwe.com
                                                 7     Julie H. McConnell (admitted pro hac vice)
                                                       jmcconnell@mwe.com
                                                 8     The McDermott Building
                                                       500 North Capitol Street, NW
                                                 9     Washington, D.C. 20001
                                                       Telephone: +1 202 756 8000
                                                10     Facsimile: +1 202 785 8087
                                                11     Attorneys for Defendant Walt Disney Parks
MCDERMOTT WILL & EMERY LLP




                                                       and Resorts U.S., Inc.
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                                                     UNITED STATES DISTRICT COURT
                                                14
                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                15
                                                       T.P., by and through S.P., as next friend,          CASE NO. 2:15-cv-05346-CJC-E
                                                16     parent, and natural guardian, et al.,
                                                                                                           [PROPOSED] ORDER ON WALT
                                                17                              Plaintiff,                 DISNEY PARKS AND RESORTS
                                                                                                           U.S., INC.’S APPLICATION TO FILE
                                                18             v.                                          UNDER SEAL UNREDACTED
                                                                                                           DOCUMENTS CONTAINING
                                                19     Walt Disney Parks and Resorts U.S., Inc.,           CONFIDENTIAL INFORMATION
                                                20                              Defendant.                 Judge: Hon. Cormac J. Carney
                                                                                                           Trial Date: To Be Determined
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                        [Proposed] Order on Disney’s Application To File                   (No. 2:15-CV-05346-CJC-E)
                                                        Under Seal
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 2 of 11 Page ID
                                #:24925
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 3 of 11 Page ID
                                #:24926
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 4 of 11 Page ID
                                #:24927
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 5 of 11 Page ID
                                #:24928
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 6 of 11 Page ID
                                #:24929
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 7 of 11 Page ID
                                #:24930
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 8 of 11 Page ID
                                #:24931
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 9 of 11 Page ID
                                #:24932
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 10 of 11 Page ID
                                 #:24933
Case 2:15-cv-05346-CJC-E Document 433-1 Filed 10/09/20 Page 11 of 11 Page ID
                                 #:24934
